PER CURIAM.
We affirm the trial court’s denial of the petition for writ of habeas corpus and/or petition for a writ of error coram nobis because the petition was facially insufficient. We deny the application to this court for permission to file in the circuit court a petition for writ of error coram nobis because the trial court did have jurisdiction to entertain the petition filed there. State v. Woods, 400 So.2d 456, 457 (Fla.1981) (the trial court does not have jurisdiction to entertain a petition for writ of error coram nobis absent permission from the appellate court when the judgment has been affirmed by the appellate court; however, where no appeal was taken from the judgment, the petition must be filed in the trial court).
BARFIELD, C.J., WEBSTER and BENTON, JJ., CONCUR.